 



EXHIBIT 10.28
Amended and Restated Loan Agreement
by and between
Employee Stock Ownership Plan Trust
of
Hudson City Savings Bank
and
Hudson City Bancorp, Inc.
Made and Entered Into as of
June 21, 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
TABLE OF CONTENTS

                  Page
 
  ARTICLE I    
 
       
 
  DEFINITIONS    
 
       
Section 1.1
  Amended and Restated Pledge Agreement   2
Section 1.2
  Amended and Restated Promissory Note   2
Section 1.3
  Business Day   2
Section 1.4
  Code   2
Section 1.5
  Default   2
Section 1.6
  ERISA   2
Section 1.7
  Event of Default   2
Section 1.8
  Fiscal Year   2
Section 1.9
  Independent Counsel   2
Section 1.10
  Loan   2
Section 1.11
  Loan Documents   3
Section 1.12
  Principal Amount   3
Section 1.13
  Register   3
 
       
 
  ARTICLE II    
 
       
 
  THE LOAN; PRINCIPAL AMOUNT; INTEREST;    
 
  SECURITY INDEMNIFICATION    
 
       
Section 2.1
  The Loan; Principal Amount   3
Section 2.2
  Interest   3
Section 2.3
  Promissory Note   4
Section 2.4
  Payment of Trust Loan   4
Section 2.5
  Prepayment   6
Section 2.6
  Method of Payments   6
Section 2.7
  Security   7
Section 2.8
  Registration of the Promissory Note   8
 
       
 
  ARTICLE III    
 
       
 
  REPRESENTATIONS AND WARRANTIES OF THE BORROWER    
 
       
Section 3.1
  Power; Authority; Consents   8
Section 3.2
  Due Execution; Validity; Enforceability   8
Section 3.3
  Properties; Priority of Liens   8
Section 3.4
  No Defaults; Compliance with Laws   9
Section 3.5
  Purchases of Common Stock   9

i
 

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.28

         
 
  ARTICLE IV    
 
       
 
  REPRESENTATIONS AND WARRANTIES OF THE LENDER    
 
       
Section 4.1
  Power; Authority; Consents   9
Section 4.2
  Due Execution; Validity; Enforceability   9
Section 4.3
  ESOP; Contributions   9
Section 4.4
  Trustee; Committee   10
Section 4.5
  Compliance with Laws; Actions   10
 
       
 
  ARTICLE V    
 
       
 
  EVENTS OF DEFAULT    
 
       
Section 5.1
  Events of Default under Loan Agreement   10
Section 5.2
  Lender’s Rights upon Event of Default   11
 
       
 
  ARTICLE VI    
 
       
 
  MISCELLANEOUS PROVISIONS    
 
       
Section 6.1
  Payments Due to the Lender   12
Section 6.2
  Payments   11
Section 6.3
  Survival   12
Section 6.4
  Modifications, Consents and Waivers; Entire Agreement   12
Section 6.5
  Remedies Cumulative   13
Section 6.6
  Further Assurances; Compliance with Covenants   12
Section 6.7
  Notices   13
Section 6.8
  Counterparts   14
Section 6.9
  Construction; Governing Law   14
Section 6.10
  Severability   14
Section 6.11
  Binding Effect; No Assignment or Delegation   15
 
        EXHIBIT A Form of Amended and Restated Promissory Note   A1 EXHIBIT B
Form of Amended and Restated Pledge Agreement   B1 EXHIBIT C Form of Amended and
Restated Assignment   C1

ii
 

 



--------------------------------------------------------------------------------



 



Amended and Restated Loan Agreement
          This Amended and Restated Loan Agreement (“Amended and Restated Loan
Agreement”) is made and entered into as of the 21st day of June, 2005, by and
between the Employee Stock Ownership Plan Trust of Hudson City Savings Bank
(“Borrower”), a trust forming part of the Employee Stock Ownership Plan of
Hudson City Savings Bank (“ESOP”), acting through and by its Trustee, GreatBanc
Trust Company (“Trustee”), a trust corporation organized under the laws of the
state of Illinois and having an office at 45 Rockefeller Plaza, Suite 2055, New
York, New York, 10111-2000; and Hudson City Bancorp, Inc. (“Lender”), a
corporation organized and existing under the laws of the state of Delaware,
having an office at West 80 Century Road, Paramus, New Jersey 07652-1473.
W I T N E S S E T H:
          Whereas, the Borrower and the Lender are parties to the Loan Agreement
by and between the Employee Stock Ownership Plan Trust of Hudson City Savings
Bank and Hudson City Bancorp, Inc., made and entered into as of June 21, 1999
(“First Loan Agreement”), pursuant to which the Lender agreed to loan the
Borrower certain amounts to purchase shares of common stock of Hudson City
Bancorp, Inc. (“Common Stock”) pursuant to the terms set forth in the First Loan
Agreement;
          Whereas, pursuant to the First Loan Agreement, the Borrower borrowed
$58,645,380 from the Lender (“First Loan”) and used the proceeds of the First
Loan to purchase 27,879,376 shares of Common Stock (based on a 2 to 1 stock
split effected in June 2002 and a 3.2060 to 1 stock split effected in
June 2005);
          Whereas, under the First Loan, a total of 22,303,450 shares of Common
Stock are scheduled to be released for allocation to participants in the ESOP
during the years 2005 through 2028, with a final allocation of 464,716 shares of
Common Stock in 2029;
          Whereas, the Compensation Committee of the Lender (“Committee”) has
authorized the Borrower to purchase additional shares of Common Stock, either
directly from Hudson City Bancorp, Inc. or in open market purchases in an amount
not to exceed 15,719,223 of the shares of Common Stock issued in connection with
the transactions effected pursuant to the Plan of Conversion and Reorganization
adopted by Hudson City Savings Bank on December 16, 2004, as amended (the
“Reorganization”);
          Whereas, the Committee has further authorized the Borrower to borrow
funds from the Lender for the purpose of financing authorized purchases of
Common Stock (“Second Loan”); and
          Whereas, the Lender is willing to make the Second Loan to the Borrower
for such purpose pursuant to the terms of the Loan Agreement by and between the
Employee Stock Ownership Plan Trust of Hudson City Savings Bank and Hudson City
Bancorp, Inc., dated as of the date hereof (the “Second Loan Agreement”) subject
to the conditions that (i) the First Loan Agreement be amended and restated in
accordance with the terms hereinafter set forth and (ii) the Promissory Note and
Pledge Agreement entered into by the Borrower and the Lender on the

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
date of, and in connection with, the First Loan Agreement, be amended and
restated to reflect the terms of this Amended and Restated Loan Agreement.
          Now, Therefore, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          The following definitions shall apply for purposes of this Amended and
Restated Loan Agreement, except to the extent that a different meaning is
plainly indicated by the context:
          Section 1.1 Amended and Restated Pledge Agreement means the agreement
described in Section 2.7(a).
          Section 1.2 Amended and Restated Promissory Note means the promissory
note described in Section 2.3.
          Section 1.3 Business Day means any day other than a Saturday, Sunday
or other day on which banks are authorized or required to close under federal
law or the laws of the State of New Jersey.
          Section 1.4 Code means the Internal Revenue Code of 1986 (including
the corresponding provisions of any succeeding law).
          Section 1.5 Default means an event or condition which would constitute
an Event of Default. The determination as to whether an event or condition would
constitute an Event of Default shall be determined without regard to any
applicable requirement of notice or lapse of time.
          Section 1.6 ERISA means the Employee Retirement Income Security Act of
1974, as amended (including the corresponding provisions of any succeeding law).
          Section 1.7 Event of Default means an event or condition described in
Article V.
          Section 1.8 Fiscal Year means the fiscal year of Hudson City Bancorp,
Inc.
          Section 1.9 Independent Counsel means Thacher Proffitt & Wood llp or
other counsel mutually satisfactory to both the Lender and the Borrower.
          Section 1.10 Loan means the loan described in section 2.1.
          Section 1.11 Loan Documents means, collectively, this Amended and
Restated Loan Agreement, the Amended and Restated Promissory Note and the
Amended and Restated Pledge Agreement and all other documents now or hereafter
executed and delivered in connection with such documents, including all
amendments, modifications and supplements of or to all such documents.

2



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
          Section 1.12 Principal Amount means the face amount of the Amended and
Restated Promissory Note, determined as set forth in section 2.1(b).
          Section 1.13 Register means the register described in section 2.8.
ARTICLE II
THE LOAN; PRINCIPAL AMOUNT;
INTEREST; SECURITY INDEMNIFICATION
               Section 2.1 The Loan; Principal Amount.
          (a) The Lender hereby agrees to extend the term of the First Loan such
that payments on the Principal Amount shall be made in accordance with section
2.4.
          (b) For all purposes of this Amended and Restated Loan Agreement, the
Principal Amount on any date shall be equal to the excess, if any, of:
     (i) $58,645,380; over
     (ii) the aggregate amount of any repayments of such amount made before such
date.
The Lender shall remain on the Register a record of, and shall record on the
Amended and Restated Promissory Note, the Principal Amount, any changes in the
Principal Amount and the effective date of any changes in the Principal Amount.
               Section 2.2 Interest.
          (a) The Borrower shall pay to the Lender interest on the Principal
Amount, for the period commencing on the date of this Amended and Restated Loan
Agreement and continuing until the Principal Amount shall be paid in full, at
the rate of five percent (5.00%) per annum. Interest payable under this
Agreement shall be computed on the basis of a year of 360 days and months
consisting of 30 days each and actual days elapsed (including the first day but
excluding the last) occurring in the period to which the computation relates.
          (b) Except as otherwise provided in this section 2.2(b), accrued
interest on the Principal Amount shall be payable by the Borrower quarterly in
arrears commencing on the last Business Day of the first calendar quarter to end
following the date of this Amended and Restated Loan Agreement and continuing on
the last Business Day of each calendar quarter thereafter and upon the payment
or prepayment of the Loan. All interest on the Principal Amount shall be paid by
the Borrower in immediately available funds. The Lender shall remit to the
Borrower, at least three (3) Business Days before the end of each calendar
quarter, a statement of the interest payment due under section 2.2(a) for such
quarter; provided, however, that a delay or failure by the Lender in providing
the Borrower with such statement shall not alter the Borrower’s obligation to
make such payment.

3



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
          (c) Anything in this Amended and Restated Loan Agreement or the
Amended and Restated Promissory Note to the contrary notwithstanding, the
obligation of the Borrower to make payments of interest shall be subject to the
limitation that payments of interest shall not be required to be made to the
Lender to the extent that the Lender’s receipt thereof would not be permissible
under the law or laws applicable to the Lender limiting rates of interest which
may be charged or collected by the Lender. Any such payment referred to in the
preceding sentence shall be made by the Borrower to the Lender on the earliest
interest payment date or dates on which the receipt thereof would be permissible
under the laws applicable to the Lender limiting rates of interest which may be
charged or collected by the Lender. Such deferred interest shall not bear
interest.
               Section 2.3 Promissory Note.
          The Loan shall be evidenced by an Amended and Restated Promissory Note
of the Borrower in substantially the form of Exhibit A attached hereto, dated
the date hereof, payable to the order of the Lender in the Principal Amount and
otherwise duly completed.
               Section 2.4 Payment of Trust Loan.
          The Principal Amount of the Loan shall be repaid in annual
installments payable on the last Business Day of each December ending after the
date of this Agreement. The amount of each such annual installment shall be that
portion of the lesser of (i) that portion of the Principal Amount which will
result in the release for allocation to participants in the ESOP, pursuant to
the Amended and Restated Pledge Agreement, of a cumulative fraction of the
Collateral (within the meaning of the Amended and Restated Pledge Agreement and
determined as of the last Business Day of December, 2005) equal to the
percentage set forth in Column II below and (ii) that portion of the Principal
Amount which will result in the release for allocation to participants in the
ESOP, pursuant to the Amended and Restated Pledge Agreement, of Collateral
(within the meaning of the Amended and Restated Pledge Agreement), valued as of
the date of payment, and collateral released pursuant to the terms of the Second
Loan, also valued as of the date of payment, having an aggregate value equal to
twenty-five and three quarters percent (25.75%) of the compensation taken into
account under the ESOP for each person entitled to share in such allocation:

      Column I   Column II   Installment Due on   Cumulative Fraction Last
Business Day   of Collateral of December in   Released
2005
  2/80
2006
  4/80
2007
  6/80
2008
  8/80
2009
  10/80
2010
  12/80
2011
  14/80
2012
  16/80

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.28

      Column I   Column II   Installment Due on   Cumulative Fraction Last
Business Day   of Collateral of December in   Released
2013
  18/80
2014
  20/80
2015
  22/80
2016
  24/80
2017
  26/80
2018
  28/80
2019
  30/80
2020
  32/80
2021
  34/80
2022
  36/80
2023
  38/80
2024
  40/80
2025
  42/80
2026
  44/80
2027
  46/80
2028
  48/80
2029
  50/80
2030
  52/80
2031
  54/80
2032
  56/80
2033
  58/80
2034
  60/80
2035
  62/80
2036
  64/80
2037
  66/80
2038
  68/80
2039
  70/80
2040
  72/80
2041
  74/80
2042
  76/80
2043
  78/80
2044
  80/80

provided, however, that the Borrower shall not be required to make any payment
of principal due to be made in any Fiscal Year to the extent that such payment
would not be deductible for federal income tax purposes for such Fiscal Year
under Section 404 of the Code; provided further, however, that if the total
aggregate number of shares of Common Stock scheduled to be released pursuant to
clause (i) hereunder and under section 2.4(i) of the Second Loan Agreement in
any year is less than one hundred and three percent (103%) of the number of
shares of Common Stock that would have been required to be released under the
First Loan Agreement in the absence of its amendment and restatement, the terms
of the Loan and the Second Loan shall be

5



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
reduced such that the aggregate number of shares of Common Stock scheduled to be
released in such year shall be equal to one hundred and three percent (103%) of
the number of shares of Common Stock that would have been required to be
released under the First Loan Agreement in the absence of its amendment and
restatement (or, if less, the total number of shares of Common Stock then
pledged as Collateral (as defined in the Amended and Restated Pledge Agreement
and the Pledge Agreement relating to the Second Loan)), subject to the
limitation set forth in clause (ii). Principal payments may be deferred to the
extent that such payments would be in excess of the amount described above or
otherwise would be nondeductible for federal income tax purposes. Any payment
not required to be made pursuant to clause (ii) of the above provision shall be
deferred to and be payable on the earlier of the last Business Day of December,
2044 or the last day of the first Plan Year in which such proviso would not
apply to alleviate a requirement of payment; and payment not required to be made
pursuant to the immediately preceding sentence shall be deferred to, and be
payable on, the last day of the first Plan Year in which such payment may be
made on a tax deductible basis.
               Section 2.5 Prepayment.
          The Borrower shall be entitled to prepay the Loan in whole or in part,
at any time and from time to time; provided, however, that the Borrower shall
give notice to the Lender of any such prepayment. Any such prepayment shall be:
(a) permanent and irrevocable; (b) accompanied by all accrued interest through
the date of such prepayment; (c) made without premium or penalty; and (d)
applied first to the installment of principal due and payable in the Fiscal Year
in which the prepayment is made and second in the order of the maturity of the
remaining installments thereof unless the Lender and the Borrower agree to apply
such prepayments in some other order.
               Section 2.6 Method of Payments.
          (a) All payments of principal, interest, other charges (including
indemnities) and other amounts payable by the Borrower hereunder shall be made
in lawful money of the United States, in immediately available funds, to the
Lender at the address specified in or pursuant to this Amended and Restated Loan
Agreement for notices to the Lender, not later than 3:00 P.M., Eastern Standard
time, on the date on which such payment shall become due. Any such payment made
on such date but after such time shall, if the amount paid bears interest, and
except as expressly provided to the contrary herein, be deemed to have been made
on, and interest shall continue to accrue and be payable thereon until, the next
succeeding Business Day. If any payment of principal or interest becomes due on
a day other than a Business Day, such payment may be made on the next succeeding
Business Day, and when paid, such payment shall include interest to the day on
which such payment is in fact made.
          (b) Notwithstanding anything to the contrary contained in this Amended
and Restated Loan Agreement or the Amended and Restated Promissory Note, neither
the Borrower nor the Trustee shall be obligated to make any payment, repayment
or prepayment on the Amended and Restated Promissory Note or take or refrain
from taking any other action hereunder or under the Amended and Restated
Promissory Note if doing so would cause the ESOP to cease to be an employee
stock ownership plan within the meaning of section 4975(e)(7) of the Code or
qualified under section 401(a) of the Code or cause the Borrower to cease to be
a

6



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
tax exempt trust under section 501(a) of the Code or if such act or failure to
act would cause the Borrower or the Trustee to engage in any “prohibited
transaction” as such term is defined in section 4975(c) of the Code and the
regulations promulgated thereunder which is not exempted by section 4975(c)(2)
or (d) of the Code and the regulations promulgated thereunder or in section 406
of ERISA and the regulations promulgated thereunder which is not exempted by
section 408(b) of ERISA and the regulations promulgated thereunder; provided,
however, that in each case, the Borrower or the Trustee or both, as the case may
be, may act or refrain from acting pursuant to this section 2.6(b) on the basis
of an opinion of Independent Counsel. The Borrower and the Trustee may consult
with Independent Counsel, and any opinion of such Independent Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
opinion of Independent Counsel. Nothing contained in this section 2.6(b) shall
be construed as imposing a duty on either the Borrower or the Trustee to consult
with Independent Counsel. Any obligation of the Borrower or the Trustee to make
any payment, repayment or prepayment on the Amended and Restated Promissory Note
or to take or refrain from taking any other act hereunder or under the Amended
and Restated Promissory Note which is excused pursuant to this section 2.6(b)
shall be considered a binding obligation of the Borrower or the Trustee, or
both, as the case may be, for the purposes of determining whether a Default or
Event of Default has occurred hereunder or under the Amended and Restated
Promissory Note and nothing in this section 2.6(b) shall be construed as
providing a defense to any remedies otherwise available upon a Default or an
Event of Default hereunder (other than the remedy of specific performance).
               Section 2.7 Security.
          (a) In order to secure the due payment and performance by the Borrower
of all of its obligations under this Amended and Restated Loan Agreement,
simultaneously with the execution and delivery of this Amended and Restated Loan
Agreement by the Borrower, the Borrower shall:
               (i) pledge to the Lender as Collateral (as defined in the Amended
and Restated Pledge Agreement), and grant to the Lender a first priority lien on
and security interest in, the Common Stock purchased with the Principal Amount,
by the execution and delivery to the Lender of an Amended and Restated Pledge
Agreement in the form attached hereto as Exhibit B; and
               (ii) execute and deliver, or cause to be executed and delivered,
such other agreements, instruments and documents as the Lender may reasonably
require in order to effect the purposes of the Amended and Restated Pledge
Agreement and this Amended and Restated Loan Agreement, including, but not
limited to, the Form of Amended and Restated Assignment in the form attached
hereto as Exhibit C.
          (b) The Lender shall release from encumbrance under the Amended and
Restated Pledge Agreement and transfer to the Borrower, as of the date on which
any payment or prepayment of the Principal Amount is made, the number of shares
of Common Stock held as Collateral determined pursuant to section 6.4 of the
ESOP.

7



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
               Section 2.8 Registration of the Promissory Note.
          (a) The Lender shall maintain a Register providing for the
registration of the Principal Amount and any stated interest and of transfer and
exchange of the Amended and Restated Promissory Note. Transfer of the Amended
and Restated Promissory Note may be effected only by the surrender of the old
instrument and either the reissuance by the Borrower of the old instrument to
the new holder or the issuance by the Borrower of a new instrument to the new
holder. The old Amended and Restated Promissory Note so surrendered shall be
canceled by the Lender and returned to the Borrower after such cancellation.
          (b) Any new Amended and Restated Promissory Note issued pursuant to
section 2.8(a) shall carry the same rights to interest (unpaid and to accrue)
carried by the Amended and Restated Promissory Note so transferred or exchanged
so that there will not be any loss or gain of interest on the note surrendered.
Such new Amended and Restated Promissory Note shall be subject to all of the
provisions and entitled to all of the benefits of this Agreement. Prior to due
presentment for registration or transfer, the Borrower may deem and treat the
registered holder of any Amended and Restated Promissory Note as the holder
thereof for purposes of payment and all other purposes. A notation shall be made
on each new Amended and Restated Promissory Note of the amount of all payments
of principal and interest theretofore paid.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
          The Borrower hereby represents and warrants to the Lender as follows:
               Section 3.1 Power; Authority; Consents.
          The Borrower has the power to execute, deliver and perform this
Amended and Restated Loan Agreement, the Amended and Restated Promissory Note
and the Amended and Restated Pledge Agreement, all of which have been duly
authorized by all necessary and proper corporate or other action.
               Section 3.2 Due Execution; Validity; Enforceability.
          Each of the Loan Documents, including, without limitation, this
Amended and Restated Loan Agreement, the Amended and Restated Promissory Note
and the Amended and Restated Pledge Agreement, have been duly executed and
delivered by the Borrower; and each constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms.
               Section 3.3 Properties; Priority of Liens.
          The liens which have been created and granted by the Amended and
Restated Pledge Agreement constitute valid, first liens on the properties and
assets covered by the Amended and Restated Pledge Agreement, subject to no prior
or equal lien.

8



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
               Section 3.4 No Defaults; Compliance with Laws.
          The Borrower is not in default in any material respect under any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment to which it is a party or by which it is bound, or any other agreement
or other instrument by which any of the properties or assets owned by it is
materially affected.
               Section 3.5 Purchases of Common Stock.
          The Borrower has valid, legal and marketable title to the Collateral,
free and clear of any liens, other than a pledge to the Lender pursuant to the
Amended and Restated Pledge Agreement. Neither the execution and delivery of the
Loan Documents nor the performance of any obligation thereunder violates any
provision of law or conflicts with or results in a breach of or creates (with or
without the giving of notice or lapse of time, or both) a default under any
agreement to which the Borrower is a party or by which it is bound or any of its
properties is affected. No consent of any federal, state or local governmental
authority, agency or other regulatory body, the absence of which could have a
materially adverse effect on the Borrower or the Trustee, is or was required to
be obtained in connection with the execution, delivery or performance of the
Loan Documents and the transactions contemplated therein or in connection
therewith.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE LENDER
          The Lender hereby represents and warrants to the Borrower as follows:
               Section 4.1 Power; Authority; Consents.
          The Lender has the power to execute, deliver and perform this Amended
and Restated Loan Agreement, the Amended and Restated Pledge Agreement and all
documents executed by the Lender in connection with the Loan, all of which have
been duly authorized by all necessary and proper corporate or other action. No
consent, authorization or approval or other action by any governmental authority
or regulatory body, and no notice by the Lender to, or filing by the Lender
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance of this Amended and Restated Loan Agreement.
               Section 4.2 Due Execution; Validity; Enforceability.
          This Amended and Restated Loan Agreement and the Amended and Restated
Pledge Agreement have been duly executed and delivered by the Lender; and each
constitutes a valid and legally binding obligation of the Lender, enforceable in
accordance with its terms.
               Section 4.3 ESOP; Contributions.
          The ESOP and the Borrower have been duly created, organized and
maintained by the Lender in compliance with all applicable laws, regulations and
rulings. The ESOP qualifies as an “employee stock ownership plan” as defined in
section 4975(e)(7) the Code. The

9



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
ESOP provides that the Lender may make contributions to the ESOP in an amount
necessary to enable the Trustee to amortize the Loan in accordance with the
terms of the Amended and Restated Promissory Note and this Amended and Restated
Loan Agreement, and the Lender will make such contributions; provided, however,
that no such contributions shall be required to the extent they would adversely
affect the qualification of the ESOP under section 401(a) of the Code.
               Section 4.4 Trustee; Committee.
          The Lender has taken such action as is required to be taken by it to
duly appoint the Trustee and the members of the Committee. The Committee
constitutes the Committee defined in and described in the plan document for the
Employee Stock Ownership Plan of Hudson City Savings Bank and the Trust
Agreement by and between the Trustee and Hudson City Savings Bank made as of
June 21, 1999, as amended from time to time. The Lender expressly acknowledges
and agrees that this Amended and Restated Loan Agreement, the Amended and
Restated Promissory Note and the Amended and Restated Pledge Agreement are being
executed by the Trustee not in its individual capacity but solely as trustee of
and on behalf of the Borrower.
               Section 4.5 Compliance with Laws; Actions.
          Neither the execution and delivery by the Lender of this Amended and
Restated Loan Agreement or any instruments required thereby, nor compliance with
the terms and provisions of any such documents by the Lender, constitutes a
violation of any provision of any law or any regulation, order, writ, injunction
or decree of any court or governmental instrumentality, or an event of default
under any agreement, to which the Lender is a party or by which the Lender is
bound or to which the Lender is subject, which violation or event of default
would have a material adverse effect on the Lender. There is no action or
proceeding pending or threatened against either of the ESOP or the Borrower
before any court or administrative agency.
ARTICLE V
EVENTS OF DEFAULT
               Section 5.1 Events of Default under Loan Agreement.
          Each of the following events shall constitute an “Event of Default”
hereunder:
          (a) Failure to make any payment or mandatory prepayment of principal
on the Amended and Restated Promissory Note, or failure to make any payment of
interest on the Amended and Restated Promissory Note, within five (5) Business
Days after the date when due.
          (b) Failure by the Borrower to perform or observe any term, condition
or covenant of this Amended and Restated Loan Agreement or of any of the other
Loan Documents, including, without limitation, the Amended and Restated
Promissory Note and the Amended and Restated Pledge Agreement, provided,
however, that such failure is not cured by the Borrower within five (5) Business
Days after notice of such failure is provided to the Borrower by the Lender.

10



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
          (c) Any representation or warranty made in writing to the Lender in
any of the Loan Documents or any certificate, statement or report made or
delivered in compliance with this Amended and Restated Loan Agreement, shall
have been false or misleading in any material respect when made or delivered.
               Section 5.2 Lender’s Rights upon Event of Default.
          If an Event of Default under this Amended and Restated Loan Agreement
shall occur and be continuing, the Lender shall have no rights to assets of the
Borrower other than: (a) contributions (other than contributions of Common
Stock) that are made by the Lender to enable the Borrower to meet its
obligations pursuant to this Amended and Restated Loan Agreement and earnings
attributable to the investment of such contributions and (b) “Eligible
Collateral” (as defined in the Amended and Restated Pledge Agreement); provided,
however, that: (i) the value of the Borrower’s assets transferred to the Lender
following an Event of Default in satisfaction of the due and unpaid amount of
the Loan shall not exceed the amount in default (without regard to amounts owing
solely as a result of any acceleration of the Loan); (ii) the Borrower’s assets
shall be transferred to the Lender following an Event of Default only to the
extent of the failure of the Borrower to meet the payment schedule of the Loan;
and (iii) all rights of the Lender to the Common Stock purchased with the
proceeds of the Loan covered by the Amended and Restated Pledge Agreement
following an Event of Default shall be governed by the terms of the Amended and
Restated Pledge Agreement.
ARTICLE VI
MISCELLANEOUS PROVISIONS
               Section 6.1 Payments Due to the Lender.
          If any amount is payable by the Borrower to the Lender pursuant to any
indemnity obligation contained herein, then the Borrower shall pay, at the time
or times provided therefor, any such amount and shall indemnify the Lender
against and hold it harmless from any loss or damage resulting from or arising
out of the nonpayment or delay in payment of any such amount. If any amounts as
to which the Borrower has so indemnified the Lender hereunder shall be assessed
or levied against the Lender, the Lender may notify the Borrower and make
immediate payment thereof, together with interest or penalties in connection
therewith, and shall thereupon be entitled to and shall receive immediate
reimbursement therefor from the Borrower, together with interest on each such
amount as provided in section 2.2. Notwithstanding any other provision contained
in this Amended and Restated Loan Agreement, the covenants and agreements of the
Borrower contained in this section 6.1 shall survive: (a) payment of the Amended
and Restated Promissory Note and (b) termination of this Amended and Restated
Loan Agreement.
               Section 6.2 Payments.
          All payments hereunder and under the Amended and Restated Promissory
Note shall be made without set-off or counterclaim and in such amounts as may be
necessary in order that all such payments shall not be less than the amounts
otherwise specified to be paid under

11



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
this Amended and Restated Loan Agreement and the Amended and Restated Promissory
Note, subject to any applicable tax withholding requirements. Upon payment in
full of the Amended and Restated Promissory Note, the Lender shall mark such
Amended and Restated Promissory Note “Paid” and return it to the Borrower.
               Section 6.3 Survival.
          All agreements, representations and warranties made herein shall
survive the delivery of this Amended and Restated Loan Agreement and the Amended
and Restated Promissory Note.
               Section 6.4 Modifications, Consents and Waivers; Entire
Agreement.
          No modification, amendment or waiver of or with respect to any
provision of this Amended and Restated Loan Agreement, the Amended and Restated
Promissory Note, the Amended and Restated Pledge Agreement, or any of the other
Loan Documents, nor consent to any departure from any of the terms or conditions
thereof, shall in any event be effective unless it shall be in writing and
signed by the party against whom enforcement thereof is sought. Any such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No consent to or demand on a party in any case shall, of
itself, entitle it to any other or further notice or demand in similar or other
circumstances. This Amended and Restated Loan Agreement embodies the entire
agreement and understanding between the Lender and the Borrower and supersedes
all prior agreements and understandings relating to the subject matter hereof
other than the Second Loan Agreement, and instruments and agreements executed
thereunder.
               Section 6.5 Remedies Cumulative.
          Each and every right granted to the Lender hereunder or under any
other document delivered hereunder or in connection herewith, or allowed it by
law or equity, shall be cumulative and may be exercised from time to time. No
failure on the part of the Lender or the holder of the Amended and Restated
Promissory Note to exercise, and no delay in exercising, any right shall operate
as a waiver thereof, nor shall any single or partial exercise of any right
preclude any other or future exercise thereof or the exercise of any other
right. The due payment and performance of the obligations under the Loan
Documents shall be without regard to any counterclaim, right of offset or any
other claim whatsoever which the Borrower may have against the Lender and
without regard to any other obligation of any nature whatsoever which the Lender
may have to the Borrower, and no such counterclaim or offset shall be asserted
by the Borrower in any action, suit or proceeding instituted by the Lender for
payment or performance of such obligations.
               Section 6.6 Further Assurances; Compliance with Covenants.
          At any time and from time to time, upon the request of the Lender, the
Borrower shall execute, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as the Lender may reasonably request in order to fully
effect the terms of this Amended and Restated Loan

12



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
Agreement, the Amended and Restated Promissory Note, the Amended and Restated
Pledge Agreement, the other Loan Documents and any other agreements,
instructions and documents delivered pursuant hereto or in connection with the
Loan.
               Section 6.7 Notices.
          Except as otherwise specifically provided for herein, all notices,
requests, reports and other communications pursuant to this Amended and Restated
Loan Agreement shall be in writing, either by letter (delivered by hand or
commercial messenger service or sent by registered or certified mail, return
receipt requested, except for routine reports delivered in compliance with
Article VI hereof which may be sent by ordinary first-class mail) or telex or
facsimile, addressed as follows:
(a) If to the Borrower:
Employee Stock Ownership Plan Trust
     of Hudson City Bancorp, Inc.
Hudson City Savings Bank
West 80 Century City Road
Paramus, New Jersey 07652-1473
Attention: Senior Personnel Officer
with copies to:
GreatBanc Trust Company
45 Rockefeller Plaza, Suite 2055
New York, New York 10111-2000
Attention: Mr. Stephen J. Hartman, Jr.
Thacher Proffitt & Wood llp
Two World Financial Center, 28th Floor
New York New York 10281
Attention: W. Edward Bright, Esq.
The Goldstein Law Firm, P.C.
12 Corporate Woods Boulevard
Albany, New York 12211-2350
Attention: Brian P. Goldstein, Esq.
(b) If to the Lender:
Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652-1473
Attention: Chief Financial Officer

13



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
with a copy to:
Thacher Proffitt & Wood llp
Two World Financial Center, 28th Floor
New York New York 10281
Attention: W. Edward Bright, Esq.
Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by telex or facsimile, to such party at its address specified
above, or, if sent by mail, on the third Business Day after the day deposited in
the mail, postage prepaid, addressed as aforesaid. Any party may change the
person or address to whom or which notices are to be given hereunder, by notice
duly given hereunder; provided, however, that any such notice shall be deemed to
have been given only when actually received by the party to whom it is
addressed.
               Section 6.8 Counterparts.
          This Amended and Restated Loan Agreement may be signed in any number
of counterparts which, when taken together, shall constitute one and the same
document.
               Section 6.9 Construction; Governing Law.
          The headings used in the table of contents and in this Amended and
Restated Loan Agreement are for convenience only and shall not be deemed to
constitute a part hereof. All uses herein of any gender or of singular or plural
terms shall be deemed to include uses of the other genders or plural or singular
terms, as the context may require. All references in this Amended and Restated
Loan Agreement to an Article or section shall be to an Article or section of
this Amended and Restated Loan Agreement, unless otherwise specified. This
Amended and Restated Loan Agreement, the Amended and Restated Promissory Note,
the Amended and Restated Pledge Agreement and the other Loan Documents shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New Jersey. It is intended that the transactions contemplated by this
Amended and Restated Loan Agreement constitute an exempt loan within the meaning
of Treasury Regulation §54.4975-7(b)(1)(iii) and Department of Labor Regulation
§2550.408b-3, and the provisions hereof shall be construed and enforced in such
manner as shall be necessary to give effect to such intent.
               Section 6.10 Severability.
          Wherever possible, each provision of this Amended and Restated Loan
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law; however, the provisions of this Amended and Restated Loan
Agreement are severable, and if any clause or provision hereof shall be held
invalid or unenforceable in whole or in part in any jurisdiction, then such
invalidity or unenforceability shall affect only such clause or provision, or
part thereof, in such jurisdiction and shall not in any manner affect such
clause or provision in any other jurisdiction, or any other clause or provision
in this Amended and Restated Loan Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Amended and Restated Loan
Agreement is independent, and compliance by a party with any

14



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
of them shall not excuse non-compliance by such party with any other. The
Borrower shall not take any action the effect of which shall constitute a breach
or violation of any provision of this Amended and Restated Loan Agreement.
               Section 6.11 Binding Effect; No Assignment or Delegation.
          This Amended and Restated Loan Agreement shall be binding upon and
inure to the benefit of the Borrower and its successors and the Lender and its
successors and assigns. The rights and obligations of the Borrower under this
Agreement shall not be assigned or delegated without the prior written consent
of the Lender, and any purported assignment or delegation without such consent
shall be void.

15



--------------------------------------------------------------------------------



 



EXHIBIT 10.28
     In Witness Whereof, the parties hereto have caused this Amended and
Restated Loan Agreement to be duly executed as of the date first above written.

                  Employee Stock Ownership Plan Trust        
Of Hudson City Savings Bank
   
 
           
 
  By:   GreatBanc Trust Company, as Trustee    
 
           
 
  By:   /s/ Stephen J. Hartman, Jr.
 
   
 
           
 
  Title:   Senior Vice President    
 
                Hudson City Bancorp, Inc.    
 
           
 
  By:   /s/ Ronald E. Hermance, Jr.    
 
           
 
           
 
  Title:   Chairman and Chief Executive Officer    

16